                           79D01-2010-CT-000196                                   Filed: 10/9/2020 4:50 PM
                                                                                                      Clerk
USDC IN/ND case 4:20-cv-00089-TLS-JEM        document
                             Tippecanoe Superior Court 1 5 filed 10/09/20 pageTippecanoe
                                                                                1 of 3 County, Indiana


STATE OF INDIANA                                   )                 TIPPECANOE SUPERIOR/CIRCUIT COURT
                                                   )   SS            ROOM
COUNTY OF TIPPECANOE                               )                 SITTING [N LAFAYETTE, INDIANA


Hannah Smith,                                               )

                                                            )

          Plaintiff,                                        )

                                                            )
          vs.                                               )        CAUSE NO.:
                                                            )

     Compton, Trans-States Express,
Joyell                                             Inc.,    )                   JURY DEMAND
Penske Truck Leasing Corporation,                           )
Penske Truck Leasing Co., L.P., and                         )
Trio Trucking,       Inc.,                                  )

                                                            )

                                Defendants.                 )




         The     Plaintiff,     Hannah Smith, by and through her                attorneys, complaining against the


Defendants, Joyell Compton, Trans-States Express,                       Inc.,   Penske Truck Leasing Corporation,

Penske Truck Leasing Co., L.P. and Trio Trucking,                    Inc., states   and alleges as follows:

          l.        On    and prior to November 26, 2018, 1-65 near mile—marker 164.4 was a much


used and well-traveled public highway located near Lafayette                          in   Tippecanoe County, Indiana


wherein trafﬁc was permitted to              travel in a generally northerly        and southerly   direction.


         2.         At   all   times relevant hereto, 1-65 was a federal highway as part of the federal


interstate     system and ran     in   a generally northerly and southerly direction.


         3.         At   said time     and   place, the Plaintiff,   Hannah Smith, was operating her vehicle         in a


northerly direction on [-65.


         4.         At said time and         place, the Defendants, Trans-States Express, Inc.,             Penske Truck

Leasing Corporation, Penske Truck Leasing Co., L.P. and/or Trio Trucking,                           Inc.,   owned, and by

and through       its/their    agent and servant, the Defendant, Joyell Compton, was operating a truck


unit   upon 1-65    in   a northerly direction following and to the rear of the vehicle being operated by
USDC IN/ND case 4:20-cv-00089-TLS-JEM document 5 filed 10/09/20 page 2 of 3


the Plaintiff,      Hannah Smith.

          5.          At said time and        place, the Defendants, Trans—States Express, Inc.,                 Penske Truck


Leasing Corporation, Penske Truck Leasing Co., L.P. andlor Trio Trucking,                              Inc.,,   by and through

its/their     agent and servant, Joyell Compton, carelessly and negligently:


                      a.         drove and operated said truck           unit;


                      b.         drove and operated said truck unit at a high, dangerous and excessive rate
                                 of speed so as to endanger the safety of the other persons using said
                                 highways, contrary to and        in violation     of I.C. 9-21-5-1,     er seq.;



                      c.         failed to   keep a careful lookout ahead for other trafﬁc;


                      d.         followed the Plaintiff’s vehicle more closely that was reasonable and
                                 prudent out of due regard for the speed of the vehicles, the time interval
                                 between the vehicles and the conditions of the highway, contrary                    t0   and   in

                                 violation of [.C. 9-21-8-14, e1 seq; and


                      e.         was otherwise      careless   and negligent      in the operation     of said truck   unit.



            6.        As   a direct and proximate result and in consequence of one or more of said


 wrongful acts of the Defendants, the said truck unit operated by the Defendant, Joyell Compton,


 struck the vehicle being operated by the Plaintiff,                      Hannah Smith,      in the rear    with great force


 and violence; and thereby the Plaintiff was caused                      to   be thrown about the inside of her vehicle


 and thereby she sustained severe and pennanent                     injuries including but not limited to injuries to


 her   left    shoulder, lumbar spine and cervical spine             -   which required her       to   undergo medical care


 and treatment; and she has suffered and with reasonable certainty will continue to suffer great


 pain and discomfort; and she has been and will be hindered from attending to her affairs and


 duties;      and she      may   be deprived from large earnings and proﬁts which she otherwise might


 realize;        and she has incurred and        in the future will      continue to     become   liable for large     sums of


 money        for the care   and treatment of her said         injuries.



            WHEREFORE,             the Plaintiff,   Hannah Smith, asks           for   judgment against the Defendants,
USDC IN/ND case 4:20-cv-00089-TLS-JEM document 5 filed 10/09/20 page 3 of 3


Joyell      Compton, Trans-States Express,             Inc.,    Penske Truck Leasing Corporation, Penske Truck


Leasing Co., L.P. and Trio Trucking,                  Inc., in        an amount sufﬁcient to compensate her for her


losses, for costs          and   for all other reliefjust   and proper in the premises.




                                                               Respectfully submitted,



                                                                ls/       I.   Peter Polanskv
                                                               I.   Peter Polansky, #26698-49



                                                                    Isl    Elizabeth A.   Moore
                                                               Elizabeth A. Moore, #         23138-64A

POLANSKY & CICHON, CHTD.
Two       Prudential Plaza
l80 N. Stetson Ave., Suite 570!
Chicago, IL 6060]
(3   1   2) 346-924! (telephone)
(3   l   2) 704-443   1   (telefax)
